Title: From John Thornton Kirkland to Thomas Boylston Adams, 20 November 1826
From: Kirkland, John Thornton
To: Adams, Thomas Boylston


				
					Dear Sir,
					20 Nov 1826
				
				I should like to subjoin in a note to the discourse I delivered on your father—the genealogical notices which are proper relating to your father & mother.—I quoted your father’s diary or memorandum upon the visit of Messrs Gridley & Otis—late in 1765 when he was asked to join them in resisting the stamped paper.—If this document be at your house & not in the bank, I should like when I call to See it.—With great regard / I am, Dear Sir / You ob. servt
				
					John T Kirkland
				
				
			